WALLACE, Circuit judge
(dissenting). I cannot take the charitable view of Deslions’ testimony which seems to prevail with the majority of the court His testimony is so full of falsifications that it is utterly unworthy of credit. It is apparent throughout that he has been influenced by the motive of withholding any information which might afford an opportunity to the steamship company to expose the fraudulent and extravagant character of his claim. Rejecting liis testimony, there is no competent evidence of the value of the property lost. The testimony of other witnesses does establish that some time prior to the shipment he had a collection of curios in his possession, and it may afford a basis for estimating the value of some part of them. It also shows that he packed some of his curios for shipment. What these were does not appear, nor does their value appear. He shipped a certain number of trunks, and the weight appears; but what was in the trunks and the value of the contents cannot be ascertained except by his testimony. He has chosen for his own purposes to destroy the value of that testimony, and ought not to be allowed a recovery from sympathy. The case is not one in which the court should be controlled by the finding of the commissioner. When a witness discredits himself 20 times over by his prevarications, and there is not any other competent evidence of the amount of his claim, the finding of-a commissioner allowing just half of it is purely speculative and ought not to have any influence with a reviewing court.
Except as to the claim of Deslions, I concur in the opinion.